DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               MIRIAM ANI,
                                Appellant,

                                    v.

 CITY OF PARKLAND and PINE TREE WATER CONTROL DISTRICT,
                         Appellees.

                              No. 4D14-3873

                              [June 1, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. CACE-11-009405 (08).

  Andrew J. Rader of Cutler Rader, PL, Deerfield Beach, for appellant.

  Lyman H. Reynolds, Jr., and George P. Roberts, Jr. of Roberts Reynolds
Bedard & Tuzzio, PLLC, West Palm Beach, for appellee, City of Parkland.

PER CURIAM.

   Affirmed. See Feldman v. Kritch, 824 So. 2d 274, 277 (Fla. 4th DCA
2002); Ali R. Ghahramani, M.D., P.A. v. Pablo A. Guzman, M.D., P.A., 768
So. 2d 535, 537-38 (Fla. 4th DCA 2000).

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.